DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0150300).
Regarding independent claim 1, Kim teaches a display device comprising a mid cover (Fig. 14, Element 16); a display panel (Fig. 14, Element 10) disposed on a surface of the mid cover (16) and having a plurality of pixels defined therein (¶ [0052]); a plurality of back bars (Fig. 14, Element 11) disposed on an opposite surface of the mid cover (16); and a roller (Fig. 15, Element 143) fixed to the mid cover (16), wherein the mid cover (16), the display panel (10), and the plurality of back bars (11) are wound around or unwound from the roller (143).
Regarding claim 2, Kim teaches the mid cover (16) comprising a first area where the display panel (10) is disposed; a second area where a printed circuit board (Fig. 16, Element 120) electrically connected to the display panel (10) is disposed; a third area fixed to the roller (143); and a fourth area between the second area and the third area, wherein the plurality of back bars (11) is disposed in the first area (Figs. 14-16).
Regarding claim 3, Kim teaches the mid cover (16) comprises a plurality of openings (Fig. 14, Element 12) arranged in the fourth area.
Regarding claim 4, Kim teaches the plurality of openings (12) arranged in the first area.
Regarding claim 5, Kim teaches the mid cover comprising a first mid cover (16) where the first area and a first sub-area of the second area extended from the first area are disposed; and a second mid cover (Fig. 15, Element 14) spaced apart from the first mid cover, wherein the third area, the fourth area, and a second sub-area of the second area extended from the fourth area are disposed.
Regarding claim 6, the Examiner notes that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP § 2112.01(I)).  Thus, Kim teaches a stress applied to the mid cover being equal to or less than a yield stress of the mid cover when the mid cover is wound around the roller, since the structure taught by Kim is substantially identical to that claimed in the instant application.
Regarding claim 7, Kim teaches a cross-sectional shape of each of the plurality of back bars (11) as a trapezoidal shape or a triangular shape (¶ [0081]).
Regarding independent claim 11, Kim teaches a display device comprising: a roller (Fig. 15, Element 143); a mid cover (Fig. 14, Element 16) fixed to the roller (143); a first adhesive layer (Fig. 14, Element 13) disposed on an upper surface of the mid cover (16); a display panel (Fig. 14, Element 10) attached to the mid cover (16) by the first adhesive layer (13); a second adhesive layer (Fig. 14, Element 14) disposed on a lower surface of the mid cover (16); and a plurality of back bars (Fig. 14, Element 11) attached to the mid cover (16) by the second adhesive layer (14).
Regarding claim 12, Kim teaches the plurality of back bars (11) falling in a part of the mid cover (Fig. 14).
Regarding claim 13, Kim teaches the plurality of back bars (11) overlapping with the display panel (Fig. 14).
Regarding claim 14, Kim teaches the part of the mid cover (16) where the back bars (11) are disposed comprising a plurality of openings (Fig. 14, Element 12).
Regarding claim 19, Kim teaches the plurality of back bars (11) made of metal or plastic (¶ [0054]).
Regarding claim 20, Kim teaches the mid cover (16) made of metal, rubber, plastic, or fabric (¶ [0094]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0150300).
Regarding claim 8, Kim teaches the limitations of independent claim 1 discussed earlier but fails to exemplify an upper surface and a lower surface of the plurality of back bars have a curved shape convex toward the surface of the mid cover.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the back bars of Kim with upper and lower surfaces having a curved shape convex toward the surface of the mid cover, since there is no evidence that the particular shape of the back bars is significant (MPEP § 2144.04(IV)(B)).
Regarding claim 9, Kim teaches an adhesive layer (Fig. 14, Element 14) disposed between the mid cover (16) and the plurality of back bars (11).
Regarding claim 10, Kim teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a width of the mid cover in a horizontal direction larger than a width of the display panel in the horizontal direction, and wherein a width of the back bars in the horizontal direction is equal to or larger than the width of the mid cover in the horizontal direction.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the back bars of Kim with a width of the mid cover in a horizontal direction being larger than a width of the display panel in the horizontal direction, and wherein a width of the back bars in the horizontal direction is equal to or larger than the width of the mid cover in the horizontal direction, since there is no evidence that the particular size of the layers is significant (MPEP § 2144.04(IV)(B)).
Regarding claim 21, Kim teaches the limitations of independent claim 11 discussed earlier but fails to exemplify a thickness of the mid cover being less than a thickness of the plurality of back bars.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the back bars of Kim with a thickness of the mid cover being less than a thickness of the plurality of back bars, since there is no evidence that the particular size of the layers is significant (MPEP § 2144.04(IV)(B)).
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 15, the closest prior art of record, Kim (US 2019/0150300), neither shows or suggests a display device comprising, in addition to other limitations of the claim, each of the plurality of back bars comprising a first surface and a second surface facing the first surface and smaller than the first surface, and wherein the first surface is disposed closer to the mid cover than the second surface is to the mid cover.
Due to their dependencies upon claim 15, claims 16-18 are also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko (US 2021/0240294) teaches a flexible display with touch sensor layer.  Kim (US 2020/0314552) teaches a display apparatus with display panel configured to be rolled or unrolled.  Lee (US 2020/0093011) teaches a display device with back cover configured to be wound or unwound along with a display panel.  Kim (US 2020/0077194) teaches a display apparatus with rolling module.  Shin (US 2020/0008308) teaches a display device with driving wires in non-display area.  Kim (US 2019/0324501) teaches a display apparatus with roller in housing module.  Kwon (US 2019/0138058) teaches a rollable display apparatus with double roller structure.  Seo (US 2018/0077808) teaches a display device with multiple display units.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        18 June 2022